Title: To Alexander Hamilton from Marquis de Lafayette, 8 October 1784
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Hamilton, Alexander


Albany October the 8th 1784
Dear Hamilton
With all the warmth of my long and tender friendship I Congratulate You Upon the Birth of Your daughter, and Beg leave to present Mrs Hamilton With my most Affectionate Respects.
Several delays Have Retarded the Oppening of the treaty and When I was Upon the Ground, it Has Been found that my influence with the Indians Both friendly and Hostile tribes, was much Greater than the Commissioners and Even myself Had Conceived—so that I Was Requested, Even By Every one of the those [tribes] to Speak to those Nations. There were Some, more or less, from Each Tribe. I stayed as long as the Commissioners thought I Could do them some Good, and that Has Rather Cramped my private plans of Visits.

Now my dear friend, I am Going to Hartford, Boston, Newport, from thence By Water to Virginia, in order to save time, and about the twentieth of Next Month I Hope to Be Again With You in New york. But Before that time will write You from Newport.
Adieu, My dear Hamilton, Most affectionately I am   Yours
Lafayette
I am told Mr Jay is not determined Upon Accepting. I much wish He may Consent to it, the more so as His probable successor A.L. does not Hit my fancy; indeed I very much wish Mr Jay may accept the Office.
